Form 186 − ntc13plnprior

                                   UNITED STATES BANKRUPTCY COURT


District of New Jersey
402 East State Street
Trenton, NJ 08608

                                         Case No.: 18−25876−KCF
                                         Chapter: 13
                                         Judge: Kathryn C. Ferguson

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Frances M. Taylor                                        Robert Z Taylor
   1352 Stokes Road                                         1352 Stokes Road
   Medford, NJ 08055                                        Medford, NJ 08055
Social Security No.:
   xxx−xx−0908                                              xxx−xx−0244
Employer's Tax I.D. No.:


           NOTICE OF MODIFICATION OF CHAPTER 13 PLAN PRIOR TO CONFIRMATION;
              FIXING TIMES TO REJECT PLAN, COMBINED WITH NOTICE THEREOF

A Plan was filed in this matter on 9/2/2018 and a confirmation hearing on such Plan has been scheduled for
1/23/2019.

The debtor filed a Modified Plan on 01/22/2019 and a confirmation hearing on the Modified Plan is scheduled for
2/27/2019@10:00 A.M.. Accordingly, notice is hereby given that,

1.     Seven (7) days prior to the confirmation hearing of the modified plan is fixed as the last day
       for filing a written rejection to the modified plan.

2.     Pursuant to 11 U.S.C. 1323 (c), if the Plan as modified changes the rights of the holder
       of a secured claim, such holder's acceptance or rejection of the Plan before modification will
       be deemed acceptance or rejection of the Plan as modified, unless the holder changes such
       holder's acceptance or rejection of the Plan within the time fixed.

3.     The filing of a Modified Plan does not automatically adjourn the existing Confirmation hearing.
       Unless the Confirmation hearing is adjourned by the Trustee or the Court, the Court will hear
       arguments in support of the original plan on the scheduled Confirmation date, consider the
       reasons for filing the modified plan, and either adjourn the hearing date, confirm the plan, dismiss
       or convert the case, or take any other action on the original plan deemed appropriate.

       A full copy of the modified Plan will follow this notice.




Dated: January 22, 2019
JAN: vpm

                                                                       Jeanne Naughton
                                                                       Clerk
